DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the 5th indentation of claim 1 does not end in a comma or semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US 5,579,989).
Regarding claim 1, Roy teaches a container for food (Figs. 3-5), the container comprising: a lower part (formed by panels located below line 34 and fold 40; Fig. 1) having a first plurality of side walls (31, 33, 20, 36, 28, 18; Fig. 5) and a substantially flat bottom wall 16 connected to the first plurality of side walls, and an upper part (formed by panels located above line 34 and fold 40; Fig. 1) having a second plurality of side walls (28a, 35a, 20a, 33a, 31, 42; Fig. 4) and a substantially flat top wall 14 connected to the second plurality of side walls, wherein a 
Regarding claim 2, Roy teaches the first end plane (defined by the top of panels 22 and 25) and the second end plane (defined by the top of panels 28 and 25) extend parallel to each other (Fig. 3).
Regarding claim 3, Roy teaches when the container is open, the first end plane is arranged higher than the second end plane relative to a substantially horizontal support and at least one of the bottom wall and the top wall rests on a-the substantially horizontal support (Fig. 3).
Regarding claim 5, Roy teaches the second plurality of side walls of the upper part, except for the second connection side wall, partially overlap the first plurality of side walls of the lower part from the outside in a closed state of the container (Figs. 2-4).
Regarding claim 9, Roy teaches the bottom wall 16 is substantially flat up to the side walls (Figs. 3 and 5).

Claims 11, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 5,815,485).
Regarding claim 11, Bernstein teaches a blank for a container (Fig. 1), said blank comprising at least one bottom wall part 36, a first plurality of side walls 40 connected to said bottom wall part via substantially straight first fold lines 16 delimiting said bottom wall part, a top wall part 14, a second plurality of side walls 22 connected to the top wall part and to one another via second fold lines 16 extending outwards away from the top wall part, and a pivoting connection 21 formed between connection side walls of the second plurality of side walls and the first plurality of side walls, respectively.
Regarding claim 14, Bernstein teaches adhesive flaps 42 and 24 project laterally from at least some of the first plurality of side walls and/or the second plurality of side wall (Fig. 1).
Regarding claim 15, Bernstein teaches adhesive flaps 42 project laterally from at least some of the first plurality of side walls 40 and are substantially triangular in shape (Fig. 1).
Regarding claim 18, Bernstein teaches the first plurality of side walls includes a front side wall 46; and adhesive flaps project 42 from at least some of the first plurality of side walls and have a latching arm 50 cut between the front side wall and adjacent side walls of the first plurality of side walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,815,485) in view of D’Amato (US 7,431,198 B2).
Regarding claims 1, Bernstein teaches a container for food (Fig. 4), the container comprising: a lower part (formed by panels located below fold 21; Fig. 1) having a first plurality of side walls 40, 46, 38 and a substantially flat bottom wall 36 connected to the first plurality of side walls, and an upper part (formed by panels located above fold line 21; Fig. 1) having a second plurality of side walls 22+18 and 20+18 and a substantially flat top wall 14 connected to the second plurality of side walls, wherein a pivoting connection 21 is formed between a first connection side wall 38 of the first plurality of side walls of the lower part and a second connection side wall 20+18 of the second plurality of side walls of the upper part, and the first plurality of side walls includes six or eight first side walls; and the second plurality of side walls includes six or eight second side walls (Fig. 8).  Bernstein does not teach free ends of the first plurality of side walls end in a first end plane extending obliquely to a horizontal plane; or free ends of the second plurality of side walls end in a second end plane (defined by perforation line extending obliquely to the horizontal plane.  D’Amato teaches an analogous container for food and teaches a traditional clamshell form of even height walls poses a problem for removing contents (col 1 lines 23-36) and teaches that forming the container walls with oblique edges, such that the front wall of the tray is low with the front wall of the lid being longer to compensate, makes the container product easier for a user to grasp (col 1 lines 23-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein with 
Regarding claim 4, Bernstein teaches the first and second plurality of end walls have a similar height (Fig. 4).  Bernstein is modified by to have the shape of D’Amato, and D’Amato teaches the second plurality of side walls of the upper part, other than the second connection side wall, from the top wall to free ends of the second plurality of side walls, have a greater height than the first plurality of side walls of the lower part, other than the first connection side wall, from the bottom wall to the free ends of the first plurality of side walls, and the second and first connection side walls of the upper part and the lower part have substantially the same height (Fig. 2).
Regarding claim 5, Bernstein teaches the second plurality of side walls of the upper part, except for the second connection side wall, partially overlap the first plurality of side walls of the lower part from the outside in a closed state of the container (Fig. 4).
Regarding claim 9, Bernstein teaches the bottom wall 36 is substantially flat up to the side walls (Fig. 4).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,815,485) in view of D’Amato (US 7,431,198 B2) as applied to claim 1 above, and further in view of Sorenson (US 5,205,476).
Regarding claim 6, Bernstein teaches the container closes by interlocking arms, but does not teach the claimed arrangement.  Sorenson teaches an analogous clamshell container and teaches a closing fastener arrangement where a front side wall 36 of the second plurality of side walls of the upper part has two locking arms 52, 54 projecting substantially laterally in extension of a wall planes (Fig. 2) and in a closed state of the container (Fig. 3), the two locking arms engage under two latching arms 27, 28 projecting from side walls of the first plurality of side walls of the lower part.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Bernstein with the fastening structure Sorenson as it constitutes a simple substitution to a known alternative tab structure to provide a predictable result.
Regarding claim 7, Bernstein uses the fastening arrangement of Sorenson, and Sorenson teaches the front side wall has a recess above the locking arms for the arrangement of the latching arms (Fig. 1).
Regarding claim 8, Bernstein uses the fastening arrangement of Sorenson, and Sorenson teaches the side walls of the second plurality of side walls of the upper part adjacent to the front side wall have receiving cut-outs (the rounded edge; Figs. 2-3) for partially receiving free ends of the first plurality of side walls with latching arms.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,815,485) in view of D’Amato (US 7,431,198 B2) as applied to claim 1 above and alternatively in view of Bernstein (US 5,815,485) as applied to claim 11 above, and further in view of Yocum (US 2008/0110996 A1).  Bernstein teaches the container has additional panels in the walls to approximate a rounded shape, but Bernstein does not teach the top wall is .


Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,815,485) as applied to claim 11 above, and further in view of D’Amato (US 7,431,198 B2).
Regarding claim 12, Bernstein teaches the first plurality of side walls includes a first connection side wall 38 and a first front side wall 38; the second plurality of side walls includes a second connection side wall 18+20 and a second front side wall 18+20.  Bernstein does not teach the claimed heights of the sidewalls. D’Amato teaches an analogous container for food and teaches a traditional clamshell form of even height walls poses a problem for removing contents (col 1 lines 23-36) and teaches that forming the container walls with oblique edges, such that the front wall of the tray is low with the front wall of the lid being longer to compensate, makes the container product easier for a user to grasp (col 1 lines 23-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein with the teachings of D’Amato so that the first plurality of side walls, other than the first connection side wall and the first front side wall, are formed with a height decreasing from the first connection side wall to the first front side wall; and the second plurality of side walls, other 
Regarding claim 13, Bernstein is modified with slanting walls as taught by D’Amato, and D’Amato teaches a height of the side walls of the first plurality of side walls and the second plurality of side walls between the respective connection side walls and the front side walls continuously decreases or increases (Fig. 2).
Regarding claim 16, Bernstein teaches adhesive flaps 24 project laterally from at least some of the second plurality of side walls (Fig. 1).  Bernstein does not teach they are rounded.  D’Amato teaches an analogous container for food and teaches using corner flaps 50, 59, 51 that have rounded edges instead of pointed edges (Fig. 3).  It would have been obvious to on one of ordinary skill in the art to use rounded edges on the corner flaps as taught by D’Amato as it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV. B.
Regarding claim 17, Bernstein does not teach the pivoting connection is formed by a central, substantially wave- shaped cutting line and laterally adjacent third fold lines.  D’Amato teaches an analogous container for food and teaches forming a pivoting connection using a central, substantially wave-shaped cutting line 48 and laterally adjacent third fold lines (Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein to use the pivoting connection of D’Amato with the motivation of design preference .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,815,485) as applied to claim 11 above, and further in view of in view of Sorenson (US 5,205,476).  Bernstein teaches the container closes by interlocking arms, but does not teach the claimed arrangement.  Sorenson teaches an analogous clamshell container and teaches a closing fastener arrangement where a front side wall 36 of the second plurality of side walls of the upper part has two locking arms 52, 54 projecting substantially laterally in extension of a wall planes (Fig. 2) and in a closed state of the container (Fig. 3), the two locking arms engage under two latching arms 27, 28 projecting from side walls of the first plurality of side walls of the lower part.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Bernstein with the fastening structure Sorenson as it constitutes a simple substitution to a known alternative tab structure to provide a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forbes (US 4,763,832) teaches an analogous clamshell with parallel slanted edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734